Annual General Meeting of Unitholders May 15, 2009 REPORT ON VOTING RESULTS National Instrument 51-102 – Continuous Disclosure Obligations Section Resolution Outcome of Vote Votes For Votes Withheld Votes Against 1. Resolution to appoint KPMG LLP, Chartered Accountants, as the auditors of the Trust for the current fiscal year and to authorize the directors of Enterra to fix their remuneration. Carried 96.03% 3.97% 2. Resolution to appoint Olympia Trust Company the Trustee of the Trust. Carried 95.76% 4.24% 3. Resolution to set the number of directors to be elected at the meeting at six. Carried 95.16% 4.84% 4. Resolution for the election of the slate of directors set out in Management’s Information Circular – Proxy Statement dated April 1, Carried 90.61% 9.39% 5. Special resolution authorizing the amendment to the Evergreen Plan set out in the Circular. Carried 76.78% 23.22% 6. Resolution authorizing Trust Unit Consolidation set out in the Circular. Carried 87.05% 12.95% Per: “signed” Blaine Boerchers Blaine Boerchers Chief Financial Officer
